Title: John Adams to James Bowdoin, 11 Sep. 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir
            
            

              Grosvenor Square.

               Sept. 11. 1786 
            
          

          The inclosed Letter of Sept. 9. from Dr. Jon. Dryander to me, accompanied the Packet which I have addressed to your
            Excellency, for the Use of the Accademy of Arts and Sciences, for whose Service I shall
            always esteem it, an honour and a
            Pleasure to do any Thing in my Power.
          With my best Respects to your / Excellency and the Accademy, I have
            the / honour to be, Sir your most obedient / and most humble servant

          
            
              John Adams
            
          
        